Case 2:19-bk-14693-BR         Doc 16 Filed 05/09/19 Entered 05/09/19 17:10:19                 Desc
                               Main Document     Page 1 of 1


 1   Wesley H. Avery
     Chapter 7 Trustee
 2   758 E. Colorado Blvd., Suite 210
     Pasadena, CA 91101
 3   Telephone: (626) 395-7576
     Facsimile: (661) 430-5467
 4   Alexandria@AveryTrustee.com
 5   Fiducia in faciem incertum
 6

 7

 8                                  UNITED STATES BANKRUPTCY COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
10   In re                                               Case No. 2:19-bk-14693-BR
11   GOT NEWS, LLC,                                      Chapter 7
12                                                       NOTIFICATION OF ASSET CASE AND
                                                         REQUEST FOR CLAIMS BAR DATE
13                                                       [Fed. R. Bankr. P. 3002(c)(5)

14
                                        Debtor(s).       (No Hearing Required)
15

16

17   TO THE CLERK OF THE UNITED STATES BANKRUPTCY COURT:
18           Wesley H. Avery, the duly appointed Chapter 7 Trustee in the above-captioned bankruptcy
19   case, after reviewing the case docket and file and determining that no claims bar date has been fixed,
20   hereby notifies the Clerk of the United States Bankruptcy Court that assets will be administered in
21   the above captioned case and that appropriate notice should be given to creditors to file claims in this
22   case.
23   Dated: 5/9/2019                                   /s/ Wesley H. Avery
24                                                     Wesley H. Avery
                                                       Chapter 7 Trustee
25

26

27

28
